


Exhibit 10.13
Form of Director Change of Control Agreement - Full Single-Trigger


[Date]




[Name]
[Title]
Callidus Software Inc.


Dear [Name]:


This letter (“Letter”) modifies any stock option agreement, any restricted stock
unit agreement, or other agreement documenting any equity award (as applicable,
any “Equity Award Agreement”) you may now or hereafter have with respect to the
common stock of Callidus Software Inc. (the “Company”) and any prior agreement
between you and the Company regarding the Equity Award Agreements including,
without limitation, any prior change of control agreement(s). This Letter
provides for accelerated vesting of your Company stock options, restricted stock
awards, restricted stock unit awards and other equity-based awards, as
applicable (collectively, the “Equity Awards”) under the conditions described
below.


In the event of any “Change of Control” of the Company, you shall receive one
hundred percent (100%) vesting of your Equity Awards as of the effective date
and time of the Change of Control.


For purposes of the above, “Change of Control” means:


(i)
The acquisition by any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) of “beneficial
ownership” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding voting securities (it
being understood that securities owned by any person on the date hereof shall
not be counted against such limit with respect to such person); or



(ii)
A change in the composition of the board of directors of the Company (the
“Board”) occurring within a rolling two (2)-year period, as a result of which
fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either: (A) are members of the Board as of
the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual not
otherwise an Incumbent Director whose election or nomination is in connection
with an actual or threatened proxy contest relating to the election of directors
to the Board); or



(iii)
A merger or consolidation involving the Company other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
Surviving Entity (including the parent corporation of such Surviving Entity)) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such Surviving Entity outstanding immediately after
such merger or consolidation, or a sale or disposition by the Company of all or
substantially all of the Company’s assets. For purposes of this subclause (iii),
“Surviving Entity” refers to the entity surviving the merger, consolidation,
sale or disposition of all or substantially all of the Company’s assets.



Notwithstanding the foregoing subsections (i) thru (iii), a transaction that
does not constitute a change of control event under U.S. Treasury Regulation
Section 1.409A-3(i)(5)(v) or (vii) will not be considered a Change of Control
for purposes of compensation under this Letter that constitutes deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations thereunder.


Section 409A. To the extent that any provision of this Letter is ambiguous as to
its compliance with Section 409A of the Code, the provision will be read in such
a manner so that all payments hereunder comply with Section 409A of the Code.


For all purposes under this Letter, the term “Company” shall include any
successor to the Company’s business and/or assets or which becomes bound by this
Letter by operation of law.




--------------------------------------------------------------------------------






The invalidity or unenforceability of any provision or provisions of this Letter
shall not affect the validity or enforceability of any other provision hereof,
which shall remain in full force and effect. The validity, interpretation,
construction and performance of this Letter shall be governed by the laws of the
State of California (other than their choice-of-law provisions).


The modification to the terms of the vesting schedule of your Equity Awards as
described in this Letter has been approved by the Board and is effective
immediately.




Sincerely,




[Insert Name]
[Insert Title]




AGREED AND ACCEPTED this ____ day of __________ 20__.








_______________________________________
[Name]






